Exhibit 10.36

CONSULTING AGREEMENT
 
AGREEMENT made as of the 11th day of January, 2008 by and between Hammond
Associates, LLC, a Connecticut limited liability company ("Consultant"), having
an address at 21 Country Club Road, Trumbull, Connecticut 06611-3203 and Able
Energy, Inc. ("Client") having an office at 198 Green Pond Road, Rockaway, New
Jersey 07866.
 
WITNESSETH:


WHEREAS, the Consultant has established its expertise in, among other things,
accounting and compliance with financial reporting regulations of the Securities
and Exchange Commission for reporting public companies such as the Client; and,
 
WHEREAS, the Client desires to obtain the benefits of the Consultant's knowledge
and expertise by retaining the Consultant and the Consultant is agreeable
thereto.
 
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises contained herein, the parties hereby agree as follows:
 
Section 1.    Retention of Consultant. Client hereby agrees to engage
Consultant, and Consultant agrees to serve Client as a non-exclusive financial
consultant, subject to the terms and conditions of this Agreement. Consultant
represents that Cy E. Hammond shall be the individual that renders the services
on behalf of Consultant to be provided hereunder by Consultant to the Client.
 
Section 2.    Services. Consultant will provide such consulting services and
advice pertaining to the Client's business affairs as the Client may from time
to time reasonably request. Without limiting the generality of the foregoing, it
is hereby agreed that Consultant shall be retained by Client to provide
accounting and financial reporting services to the Client and its employees in
connection with the preparation of the Client's Quarterly Reports on Form 10-Q
for the quarters ending September 30, 2006, December 31, 2006, March 31, 2007,
September 30, 2007 and December 31, 2007 (hereinafter referred to as the
"Quarterly Reports") and the Client's Annual Report on Form 10-K for the year
ended June 30, 2007 (the "Annual Report"). The services to be provided by
Consultant to Client in connection with the Quarterly Reports and Annual Report
shall include but are not limited to:
 
(a) Provide assistance with the coordination of the proper closing of the
reporting periods on a GAAP basis, including assistance to Client's personnel in
the making of proper period end adjustments and accruals;
 
(b) Preparation of research and analysis of accounting and SEC reporting issues,
as needed to properly record company transactions;
 
(c) Provide assistance with the coordination of the audit and quarterly reviews
as provided by Client's Independent Registered CPA Firm, as needed:
 

--------------------------------------------------------------------------------


 
(d) Provide assistance with the accounting and disclosure review and evaluation
of agreements with lenders, investors, vendors, and other third parties; and
 
(e) Provide other financial, strategic, analytical and advisory services as
requested by the Client which services are within the core competency of
Consultant.


The foregoing services of Consultant to Client shall be at the direction of the
Client's Chief Executive Officer, Chief Financial Officer or the designee of the
Client during normal business hours and at such times as are mutually convenient
for Consultant and Client. Client acknowledges that Consultant may provide
services to others, subject to the terms and conditions of this Agreement;
however, no such other services shall be rendered to competitors of the Client,
its subsidiaries and affiliates.
 
Section 3.    Term and Termination. The term of this Agreement shall commence on
the date hereof and shall end upon the Client's completion and filing of all of
the Quarterly Reports and the Annual Report with the Securities and Exchange
Commission ("SEC").
 
Section 4.    Compensation. As compensation for Consultant's services hereunder,
the Client shall promptly pay to Consultant the following:
 
       a.     
Upon execution of this Agreement, Client shall pay Consultant five thousand
dollars ($5,000.00) (the "Retainer"). Consultant shall apply the Retainer amount
as a credit to the last invoice relating to services provided by the Consultant
under this engagement. Commencing thirty (30) days after the Consultant begins
to provide services hereunder to Client, and every thirty (30) days thereafter,
Client shall promptly pay Consultant for its services based upon an hourly fee
of $150.00 per hour payable $ 125.00 in cash and the balance of the hourly fee
to be paid in shares of common stock of the Client based on the per share
closing price of the stock as listed on the Pink Sheets on the date of payment,
Client agrees to include any Client stock (includes any Client stock underlying
any derivative instrument) granted hereunder to Consultant in the first and
subsequent registration statements it files with SEC after it re-establishes
filing compliance upon the completion and filing of the Quarterly Reports and
Annual Report ("Registration Rights"). In the event that Consultant's hours for
any weekly period (Monday through Sunday) exceed forty (40) hours ("Excess
Hours"), Consultant shall receive written authorization from the Company's Chief
Executive Officer to perform services for such Excess Hours prior to rendering
such services.

 
        b.    
Client shall issue to Consultant five-year warrants to purchase shares of the
Client's common stock (the "Warrants") as follows: (i) 25,000 shares upon filing
with the Securities and Exchange Commission ("SEC") of the Company's Quarterly
Reports on Form 10-Q for the quarters ended September 30, 2006, December 31,
2006 and March 31, 2007; (ii) 25,000 shares upon filing with the SEC of the
Company's Annual Report on Form 10-K for the year ended June 30, 2007; (iii)
25,000 shares upon the Company being in compliance with the filing of all its
reports required under the rules and regulations of the SEC ("SEC Filing
Compliance") ; and; (iv) 25, 000 shares if the Company achieves SEC Filing
Compliance on or before May 1, 2008.



Each of the Warrants shall be at a purchase price equal to the per share closing
price of the Client's common stock as listed on the Pink Sheets on the date such
Warrants are granted hereunder. The Warrants shall have the same Registration
Rights as noted in Section 4.a., above.
 

--------------------------------------------------------------------------------


 
Section 5.    Expenses. Consultant shall be entitled to reimbursement for all
reasonable expenses Consultant incurs in the performance of its duties (the
"Expenses") upon presentation of appropriate documentation therefor. Such
Expenses shall include, but not be limited to, transportation related to the
engagement, cost of hotels, meals, etc., provided that Client first approves, in
writing, the activity and expenses for which such costs are incurred for any
amount over $250.00 on a cumulative weekly basis. Consultant's expenses shall be
paid within fifteen (15) calendar days of submission to Client.
 
Section 6.    Full Cooperation. In connection with the activities of the
Consultant on behalf of Client, Client will cooperate with the Consultant and
will furnish the Consultant and the Consultant's representatives with all
information and data concerning Client as may be required in connection with the
Consultant's services hereunder. Client will also provide Consultant and the
Consultant's representatives with access to Client's, agents, representatives,
independent accountants and legal counsel,
 
Section 7.    Client's Representations and Warranties. Client represents and
warrants that:
 
(a) It is duly organized, validly existing and in good standing under the laws
of the place of its incorporation;
 
(b) it has the authority to enter into this Agreement;
 
(c) the consummation of this transaction contemplated hereby and the performance
of this Agreement will not result in any breach of, or constitute a default
under, any agreement, corporate charter, bylaws or other agreement or instrument
to which Client is a party or by which Client may be bound or affected; and
 
(d) Client has the authority to offer and pay Consultant's compensation set
forth in paragraph 4 hereof.


Section 8.    Consultant's Representations and Warranties. Consultant represents
and warrants that:


(a) Consultant has the authority to enter into this Agreement;
 
(b) the consummation of this transaction contemplated hereby and the performance
of this Agreement will not result in any breach of, or constitute a default
under, any agreement or instrument to which Consultant is a party or by which
Consultant may be bound or affected;
 

--------------------------------------------------------------------------------


 
(c) there are no actions, suits or proceedings pending, or to the knowledge of
Consultant, threatened against or affecting Consultant which would preclude
Consultant from performing the services set forth herein; and
 
(d) Consultant to his knowledge is not in default with respect to any order,
writ, injunction, decree or demand of' any court or Governmental Authority.


Section 9.    Indemnification. Client will protect, indemnify and hold harmless
Consultant against any claims or litigation including any damages, liability,
cost and reasonable attorney's fees as incurred with respect thereto in
connection with Consultant's duties hereunder, except as such may arise from the
grossly negligent or intentional wrongful acts of Consultant. This indemnity and
hold harmless obligation shall include expenses and fees, including reasonable
attorneys' fees, incurred by Consultant in connection with the defense of any
act, suit or proceeding arising out of the foregoing. However, it is understood
and agreed that Client shall have the absolute right to utilize its attorneys
for the protection and defense of Consultant.
 
Consultant hereby agrees to indemnify Client, and each of its officers,
directors, employees, legal representatives and assigns and hold each of them
harmless from and against any and all intentionally wrongful and grossly
negligent acts of Consultant in connection with the performance of Consultant's
duties hereunder. This indemnity and hold harmless obligation shall include
expenses and fees, including reasonable attorneys fees, incurred in connection
with the defense of any act, suit or proceeding arising out of the foregoing.
 
Section 10.   Proprietary Work Product and Confidential Company Information. All
work product produced by the Consultant shall be the sole and exclusive property
of Client. In addition, Consultant acknowledges and agrees that as a result of
the services to be provided hereunder, the persons performing such services may
acquire knowledge and information of a secret and confidential nature.
Consultant further acknowledges and agrees that this information constitutes
valuable property of Client generally not being disseminated or made known to
persons or organizations outside Client at all, or if made known, being done so
only under specific and restrictive conditions such as to ensure that it does
not become readily available to the public, and also that confidential
information of others may be received by Client with restrictions on its use and
disclosure. Accordingly, Consultant agrees that:
 
(a) Consultant and any person performing any services for Consultant hereunder
shall not, during the term of this Agreement nor at any time thereafter,
disclose to anyone outside Client or use in other than Client's business any
secret or confidential information of Client or its subsidiaries or affiliates,
except as authorized by authoritative personnel of Client. Client information
which is not readily available to the public shall be considered secret and
confidential for the purpose of this Agreement and shall include, but not be
limited to, information relating to Client, its subsidiaries and affiliates,
customers, processes, products apparatus. data, compounds, business studies,
business and contracting plans, business procedures and finances;
 
(b) Consultant and any person performing any services for Consultant hereunder
shall not, during the term of this Agreement nor at any time thereafter,
disclose to any other person or use secret or confidential information of
others, which, to the knowledge of Consultant, has been disclosed to Consultant
with restriction on the use or disclosure thereof, in violation of those
restrictions;
 

--------------------------------------------------------------------------------


 
(c) Consultant and any person performing any services for Consultant hereunder
shall not, during the term of this Agreement nor at an time thereafter, disclose
to Client or induce Consultant to use, without prior permission of the owner,
any secret or confidential information or material of others of which Consultant
is or may become possessed; and
 
(d) Notwithstanding the foregoing, Consultant and any person performing services
for Consultant hereunder shall not be liable for the disclosure of information,
which may otherwise he deemed confidential hereunder:


(i) if the information is in, or becomes part of, the public domain, other than
by Consultant's disclosure of the information; or
 
(ii) if the information is furnished to a third party by CIient without
restriction of the third party's right to disseminate the information; or
 
(iii) if the information is already of record in Consultant's files at the time
of disclosure, or is disclosed to Consultant by a third party as a matter of
right; or
 
(iv) if the information is disclosed with Client written approval; or
 
(v) if the information is compelled to be revealed via subpoena, civil
investigative demand or other judicial or administrative process.
 
Section 11.   Relationship of the Parties. Consultant shall be deemed to be an
independent contractor and, except as expressly authorized, shall have no
authority to act for, represent or bind the Client.
 
Section 12.   Reliance on Client's Information. Client acknowledges and agrees
that Consultant, in performance of its duties under this Agreement, will be
relying on the completeness and accuracy of the written documentation delivered
and the verbal communications made by CIient and its agents to Consultant in
connection with the matters relating to Consultant's engagement hereunder.
 
Section 13.   Termination of Agreement. Either party may terminate this
Agreement prior to the completion and filing with the SEC of the Quarterly
Reports or Annual Report upon thirty (30) days written notice to the other.
 
Section 14.   Cumulative Rights. The rights and remedies granted in this
Agreement are cumulative and not exclusive, and are in addition to any and all
other rights and remedies granted and permitted under and pursuant to law.
 

--------------------------------------------------------------------------------


 
Section 15.   No Waiver. The failure of any of the parties hereto to enforce any
provision hereof on any occasion shall not he deemed to be a waiver of any
preceding or succeeding breach of such provision or any other provision.
 
Section 16.   Entire Agreement; Amendment. This Agreement constitutes the entire
agreement and understanding of the parties hereto and no amendment, modification
or waiver of any provision herein shall be effective unless in writing, executed
by the party charged therewith.
 
Section 17.   Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with and shall be governed by the laws of the State of
New York without regard to the principles of conflicts of laws.
 
Section 18.   Assignment and Delegation of Duties. This Agreement may not be
assigned by the parties hereto, and any attempted assignment hereof shall he
void and of no effect. This Agreement is in the nature of a personal service
contract and the duties imposed hereby are non-delegable.
 
Section 19.   Paragraph Headings. The paragraph headings herein have been
inserted for convenience of reference only, and shall in no way modify or
restrict any of the terms or provisions hereof.
 
Section 20.   Notices. Any notice or other communication under the provisions of
this Agreement shall he in writing, and shall be given by postage prepaid,
registered or certified mail, return receipt requested, by hand delivery with an
acknowledgement copy requested, or by a reputable overnight courier service,
directed to the addresses set forth above, or to any new address of which any
party hereto shall have informed the others by the giving of notice in the
manner provided herein. Such notice or communication shall be effective, if sent
by mail, three (3) days after it is mailed within the continental United States;
if sent by overnight courier service, one (1) day after it is delivered to the
courier service; or by hand delivery, upon receipt.
 
Section 21.   Unenforceability; Severability. If any provision of this Agreement
is found to be void or unenforceable by a court of competent jurisdiction, then
the remaining provisions of this Agreement, shall, nevertheless, be binding upon
the parties with the same force and effect as though the unenforceable part had
been severed and deleted.
 
Section 22.   No Third Party Rights. The representations, warranties and other
terms and provisions of this Agreement are for the exclusive benefit of the
parties hereto, and no other person shall have any right or claim against any
party by reason of any of those terms and provisions or be entitled to enforce
any of those terms and provisions against any party.
 
Section 23.   Counterparts. This Agreement may be executed in counterparts, all
of which shall be deemed to be duplicate originals.
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this instrument the date
first above written.
 

 

  HAMMOND ASSOCIATES, LLC            By:       /s/ Cy E.
Hammond                                   
Cy E. Hammond 
 
Title: Chairman 
          ABLE ENERGY, INC.            By:      /s/ Gregory
Frost                                         
Name: Gregory Frost 
 
Title: Cheif Executive Officer 

 

 
